                                            Case 3:19-cv-07432-WHO Document 42 Filed 08/12/20 Page 1 of 24




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7        EVERETT PRINGLE,                                 Case No. 19-cv-07432-WHO
                                                         Plaintiff,
                                   8
                                                                                             ORDER DENYING MOTION TO
                                                  v.                                         DISMISS SECOND AMENDED
                                   9
                                                                                             COMPLAINT
                                  10        ANDREW WHEELER,
                                                                                             Re: Dkt. No. 28
                                                         Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13           Plaintiff Everett Pringle, an employee of the United States Environmental Protection

                                  14   Agency (“EPA”), claims that at various times between 2015 and 2020, he was discriminated

                                  15   against on the basis of race, subjected to a hostile work environment, and retaliated against for

                                  16   engaging in protected activities. Defendant Andrew Wheeler, Administrator of the EPA, moves to

                                  17   dismiss, arguing that Pringle failed to exhaust administrative remedies and failed to state a claim.

                                  18   I will deny that motion, taking Pringle’s allegations as true, because: (i) his unexhausted

                                  19   allegations are like or reasonably related to the exhausted allegations in his administrative

                                  20   complaints; (ii) he has sufficiently pleaded a pattern of severe or pervasive conduct in support of

                                  21   his hostile work environment claim; and (iii) he has adequately alleged temporal proximity

                                  22   between his protected activities and the adverse employment actions, his supervisors’ knowledge

                                  23   of his protected activities, and a pattern of discrimination and retaliation that makes the inference

                                  24   of causation plausible for his retaliation claim.

                                  25                                             BACKGROUND

                                  26   I.      FACTUAL BACKGORUND

                                  27           Pringle is an African American male who has been employed as a Senior Environmental

                                  28   Protection Specialist at the EPA since June 2000. Second Amended Complaint (“SAC”) [Dkt. No.
                                         Case 3:19-cv-07432-WHO Document 42 Filed 08/12/20 Page 2 of 24




                                   1   27] ¶ 12. He has worked at the EPA Region 9 San Francisco office (“Region 9”) for the entire

                                   2   duration of his employment. Id. ¶ 13. In or around May 2013, Roberto Rodriguez became his

                                   3   supervisor. Id. ¶ 14. Elizabeth Berg, the Assistant Director of the Enforcement Division, was his

                                   4   second-line supervisor and Amy Miller-Brown, the former Deputy Director of the Enforcement

                                   5   Division, was his third-line supervisor. Id. ¶¶ 15–16. Miller-Brown reported to Kathleen Johnson,

                                   6   the former Director of the Enforcement Division. Id. ¶ 17.

                                   7          A.      2015 through 2016 Incidents and the June 23, 2016 Complaint

                                   8          In early 2015, the Region 9 office made plans for a building renovation project. SAC ¶ 18.

                                   9   Employees who worked on floors that were being renovated were required to work from home or

                                  10   work on floors that were not currently being renovated for a two-week period. Id. Renovation on

                                  11   Pringle’s floor was scheduled to start on May 20, 2015. Id.

                                  12          On April 17, 2015, Pringle was informed that all Enforcement Division personnel must
Northern District of California
 United States District Court




                                  13   have their workplaces packed up by 12:00 P.M. on May 19, 2015. Id. ¶ 22. Specifically, he was

                                  14   told to have his work area cleared, his work items and personal items packed in boxes, and his

                                  15   office furniture and cabinets tagged. Id. ¶ 25. Prior to the move, Rodriguez informed Pringle and

                                  16   his office colleagues that they could start teleworking prior to May 20, 2015 “as long as their red

                                  17   totes were packed and desk items (i.e., chair, phone and monitor, etc.) were labeled.” Id. ¶ 28.

                                  18          Pringle completed all of his preparations on or around May 12, 2015 and the next day,

                                  19   “Rodriguez came to [his] cubicle and congratulated him on having his red totes packed and

                                  20   cubicle cleaned for the move.” Id. ¶¶ 30–31. Rodriguez also agreed that Pringle may start

                                  21   teleworking the day after the movers picked up his red totes, which they did on May 18, 2015. Id.

                                  22   ¶¶ 33–34.

                                  23          On May 19, 2015, when Pringle started working remotely, Miller-Brown informed him

                                  24   that he failed to properly pack up his workstation. Id. ¶ 29. Pringle responded that Rodriguez told

                                  25   him that he could start teleworking once his red totes were packed. Id. ¶¶ 30–42. Miller-Brown

                                  26   replied that “he would be charged with being Absent Without Leave (“AWOL”) if he did not

                                  27   report to the office immediately.” Id. ¶ 47. Pringle then called his union representative, Patrick

                                  28   Chan, and asked him to request a meeting with Miller-Brown to discuss the issue. Id. ¶ 49. When
                                                                                         2
                                           Case 3:19-cv-07432-WHO Document 42 Filed 08/12/20 Page 3 of 24




                                   1   he arrived at the office, he “discovered that several of his colleagues in the Enforcement Division

                                   2   who had failed to pack up their desks and adhere to the moving instructions had been asked to

                                   3   finish packing up their desks.” Id. ¶ 54. None of these other Enforcement Division colleagues

                                   4   were African American. Id. ¶ 55.

                                   5           On June 2, 2015, Pringle sent an email to Miller-Brown to address the AWOL charge and

                                   6   express that he felt he was being harassed on the basis of race because none of his colleagues who

                                   7   had also failed to pack up their materials were disciplined in any way. Id. ¶¶ 56–57, 61. A few

                                   8   days later, on June 6, 2015, he was required to attend a pre-disciplinary meeting for allegedly

                                   9   failing to timely pack up his materials. Id. ¶ 58. On October 6, 2015, he was notified of a

                                  10   proposed two-day suspension. Id. ¶ 60.

                                  11           On October 19, 2015, Alexis Strauss, the Deputy Regional Administrator, discussed the

                                  12   matter with Pringle and Chan. Id. ¶ 62. Pringle again expressed that he felt he was being
Northern District of California
 United States District Court




                                  13   disciplined based on his race. Id. ¶ 63. On March 3, 2016, he was issued a final two-day

                                  14   suspension and an AWOL decision; he served his two-day suspension from March 7 to March 8,

                                  15   2016. Id. ¶¶ 64–65.

                                  16           On June 23, 2016, he sent an administrative complaint to the United States Equal

                                  17   Employment Opportunity Commission, Office of Federal Operations (“EEOC OFO”), alleging

                                  18   that he was subject to a hostile work environment, disparate treatment based on his race, and

                                  19   retaliation for protected activity, referring to his June 2, 2015 email articulating that he felt that he

                                  20   was being disciplined based on race. Id. ¶ 66; Declaration of R. Renee Clark in Support of Motion

                                  21   to Dismiss Second Amended Complaint (“Clark Decl.”) [Dkt. No. 29-4], Ex. A (June 23, 2016

                                  22   EEO Complaint).1 Approximately two years later, on June 12, 2018, the administrative judge

                                  23   assigned to the case issued a decision by summary judgment in favor of the EPA. SAC ¶ 67;

                                  24   Clark Decl., Ex. D (June 12, 2018 Decision).

                                  25
                                       1
                                  26     The documents attached to this declaration are appropriate for judicial notice, not of the
                                       assertions of fact within the documents, but of Pringle’s own description of the discrimination
                                  27   alleged in his administrative complaints, along with the description of others involved in the
                                       administrative proceedings. See dela Cruz v. Brennan, No. 19-CV-01140-DMR, 2020 WL
                                  28   1233886, at *5 (N.D. Cal. Mar. 13, 2020) (taking judicial notice of certain official records from
                                       plaintiff’s EEO proceedings pursuant to Federal Rule of Evidence 201).
                                                                                         3
                                         Case 3:19-cv-07432-WHO Document 42 Filed 08/12/20 Page 4 of 24




                                   1          Pringle appealed the decision on September 17, 2018. SAC ¶ 68. On August 7, 2019, the

                                   2   EEOC OFO issued an order affirming the EPA’s final action and finding no discrimination with

                                   3   regards to Pringle’s June 23, 2016 EEO Complaint. Clark Decl., Ex. E (August 7, 2019 Decision).

                                   4          B.      2018 Incidents and the December 12, 2018 Complaint

                                   5          Within days of filing his appeal to summary judgment for his prior EEO Complaint,

                                   6   Pringle was asked to attend another pre-disciplinary meeting on September 25, 2018. SAC ¶ 69.

                                   7   At that meeting, Rodriguez alleged that he failed to submit presentations on time, refused to

                                   8   conduct a dry run of a presentation, failed to show up to several meetings, failed to turn in

                                   9   inspection reports on time and failed to follow his supervisor’s instructions. Id. ¶¶ 70–71. On

                                  10   October 11, 2018, Pringle was notified of a proposed ten-day suspension. Id. ¶ 75. He was issued

                                  11   a final nine-day suspension on November 27, 2018, which he served from November 29 to

                                  12   December 7, 2018. Id. ¶¶ 87–88.
Northern District of California
 United States District Court




                                  13          In another incident in October 2018, Region 9 announced a regional request for volunteers

                                  14   to support the Typhoon Yutu recovery mission in Saipan, Marina Islands. Id. ¶ 77. Even though

                                  15   Pringle was asked to join by the Manager of the Water Emergency Team (“WET”) given his

                                  16   expertise, the Enforcement Division denied his request for permission to go on the emergency

                                  17   response mission. Id. ¶¶ 79–80. Instead, it approved the leave request of a different employee,

                                  18   Christina Carroll, to volunteer for the mission. Id. ¶ 81. Pringle alleges that she had the least

                                  19   experience in the Division and had no emergency response field experience. Id.

                                  20          Several days later, Pringle was informed that staff leadership again requested that the

                                  21   Enforcement Division management release him to support the Typhoon Yutu emergency because

                                  22   they needed experienced personnel in the field. Id. ¶ 82. He was eventually permitted to

                                  23   volunteer for the response mission in January 2019 after Carroll returned. Id. ¶ 83.

                                  24          On December 12, 2018. Pringle filed an administrative complaint with the EPA Office of

                                  25   Civil Rights (“OCR”), including the 2018 incidents described above as evidence of discrimination

                                  26   and retaliation. Id. ¶ 87; Clark Decl., Ex. F (December 12, 2018 OCR Complaint). On February

                                  27   21, 2019, the EPA issued a notice of acceptance of claim to be investigated related to this OCR

                                  28   Complaint. Clark Decl., Ex. G (February 21, 2019 Notice of Claims).
                                                                                         4
                                         Case 3:19-cv-07432-WHO Document 42 Filed 08/12/20 Page 5 of 24




                                   1          C.       2019 Incidents

                                   2          On August 29, 2019, Pringle sent an email to Rodriguez at approximately 4:50 A.M.

                                   3   requesting leave for the workday of August 29, 2019 because his car had been broken into the

                                   4   night before. SAC ¶ 89. Rodriguez replied at approximately 10:42 A.M. directing Pringle to

                                   5   report to work, and that if he did not he would be charged with AWOL for 4.5 hours. Id. ¶ 90. In

                                   6   the same email, Rodriguez reprimanded him for not submitting his leave request at least 24 hours

                                   7   in advance. Id. ¶ 92.

                                   8          On the same day, Pringle sent an email to Berg, his second-line supervisor, informing her

                                   9   of his intention to report harassment by Rodriguez in accordance with EPA Order No. 4711,

                                  10   Procedure for Addressing Allegations of Workplace Harassment. Id. ¶ 93. On October 1, 2019,

                                  11   the EPA held a fact-finding meeting with Pringle to determine the facts of his harassment and

                                  12   retaliation claim filed under EPA Order No. 4711. Id. ¶ 94.
Northern District of California
 United States District Court




                                  13          D.       2020 Incidents and the April 6, 2020 Informal Complaint

                                  14          Pringle filed his initial complaint in this case on November 12, 2019, and a First Amended

                                  15   Complaint (“FAC”) on January 29, 2020. SAC ¶ 95. Shortly after filing his FAC, the EPA again

                                  16   began arbitrarily denying his leave requests and designated him AWOL when he was not absent

                                  17   from work. Id. ¶ 96. Specifically, Pringle alleges that he requested leave three times, but did not

                                  18   take leave on any of the days because none of the requests were approved:

                                  19               •   On February 19, 2020, at approximately 3:48 P.M., he entered a leave request for

                                  20                   February 20, 2020 for 3 hours of leave from 2 P.M. to 5 P.M.

                                  21               •   On March 2, 2020, at approximately 3:40 P.M., he entered a leave request for

                                  22                   March 3, 2020 for 1 hour of leave from 4 P.M. to 5 P.M.

                                  23               •   On March 3, 2020, at approximately 4:01 P.M., he entered a leave request for

                                  24                   March 6, 2020 for 8 hours of leave from 7:30 A.M. to 4 P.M.

                                  25   Id. ¶¶ 99–102. The EPA did not provide a basis for denying his leave requests. Id. ¶ 103. On

                                  26   February 20, 2020, he was listed as AWOL on the EPA’s personnel management software. Id.

                                  27          On April 6, 2020, he filed an informal EEO complaint with the EPA recounting these

                                  28   allegations. Id. ¶ 105; Clark Decl., Ex. H (April 6, 2020 informal EEO Complaint). His attorney
                                                                                        5
                                            Case 3:19-cv-07432-WHO Document 42 Filed 08/12/20 Page 6 of 24




                                   1   withdrew the informal complaint on April 23, 2020, one day after I granted the parties’ stipulation

                                   2   allowing Pringle to file a SAC to include these 2020 allegations. Stipulation RE: Filing of Second

                                   3   Amended Complaint [Dkt. No. 26]; Clark Decl., Ex. I. The EPA confirmed withdrawal and

                                   4   administratively closed the matter on the same day. Clark Decl., Ex. J.

                                   5   II.     PROCEDURAL BACKGROUND

                                   6           Wheeler filed his motion to dismiss the SAC on May 8, 2020. Defendant’s Motion to

                                   7   Dismiss Second Amended Complaint (“MTD”) [Dkt. No. 28]. I heard oral argument on June 17,

                                   8   2020. At the hearing, the parties were ordered to provide supplemental case citations in support of

                                   9   their arguments by June 22, 2020.

                                  10                                           LEGAL STANDARD

                                  11   I.      MOTION TO DISMISS FOR LACK OF SUBJECT MATTER JURISDICTION

                                  12           A motion to dismiss filed under Rule 12(b)(1) is a challenge to the court’s subject matter
Northern District of California
 United States District Court




                                  13   jurisdiction. See Fed. R. Civ. P. 12(b)(1). “Federal courts are courts of limited jurisdiction,” and

                                  14   it is “presumed that a cause lies outside this limited jurisdiction.” Kokkonen v. Guardian Life Ins.

                                  15   of Am., 511 U.S. 375, 377 (1994). The party invoking the jurisdiction of the federal court bears

                                  16   the burden of establishing that the court has the requisite subject matter jurisdiction to grant the

                                  17   relief requested. Id.

                                  18           A challenge under Rule 12(b)(1) may be facial or factual. See White v. Lee, 227 F.3d

                                  19   1214, 1242 (9th Cir. 2000). In a facial attack, the jurisdictional challenge is confined to the

                                  20   allegations pleaded in the complaint. See Wolfe v. Strankman, 392 F.3d 358, 362 (9th Cir. 2004).

                                  21   The challenger asserts that the allegations in the complaint are insufficient “on their face” to

                                  22   invoke federal jurisdiction. See Safe Air Safe Air for Everyone v. Meyer, 373 F.3d 1035, 1039 (9th

                                  23   Cir. 2004). To resolve this challenge, the court assumes that the allegations in the complaint are

                                  24   true and draws all reasonable inference in favor of the party opposing dismissal. See Wolfe, 392

                                  25   F.3d at 362.

                                  26           “By contrast, in a factual attack, the challenger disputes the truth of the allegations that, by

                                  27   themselves, would otherwise invoke federal jurisdiction.” Safe Air, 373 F.3d at 1039. To resolve

                                  28   this challenge, the court “need not presume the truthfulness of the plaintiff’s allegations.” Id.
                                                                                          6
                                            Case 3:19-cv-07432-WHO Document 42 Filed 08/12/20 Page 7 of 24




                                   1   (citation omitted). Instead, the court “may review evidence beyond the complaint without

                                   2   converting the motion to dismiss into a motion for summary judgment.” Id. (citations omitted).

                                   3   Once the moving party has made a factual challenge by offering affidavits or other evidence to

                                   4   dispute the allegations in the complaint, the party opposing the motion must “present affidavits or

                                   5   any other evidence necessary to satisfy its burden of establishing that the court, in fact, possesses

                                   6   subject matter jurisdiction.” St. Clair v. City of Chico, 880 F.2d 199, 201 (9th Cir. 1989); see also

                                   7   Savage v. Glendale Union High Sch. Dist. No. 205, 343 F.3d 1036, 1040 n.2 (9th Cir. 2003).

                                   8   II.     MOTION TO DISMISS FOR FAILURE TO STATE A CLAIM

                                   9           Under Federal Rule of Civil Procedure 12(b)(6), a district court must dismiss if a claim

                                  10   fails to state a claim upon which relief can be granted. To survive a Rule 12(b)(6) motion to

                                  11   dismiss, the claimant must allege “enough facts to state a claim to relief that is plausible on its

                                  12   face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). A claim is facially plausible when
Northern District of California
 United States District Court




                                  13   the plaintiff pleads facts that “allow the court to draw the reasonable inference that the defendant

                                  14   is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citation

                                  15   omitted). There must be “more than a sheer possibility that a defendant has acted unlawfully.” Id.

                                  16   While courts do not require “heightened fact pleading of specifics,” a claim must be supported by

                                  17   facts sufficient to “raise a right to relief above the speculative level.” Twombly, 550 U.S. at 555,

                                  18   570.

                                  19                                               DISCUSSION

                                  20           Wheeler moves to dismiss on the following four grounds: (i) failure to exhaust

                                  21   administrative remedies for certain claims; (ii) failure to allege any facts suggesting severe or

                                  22   pervasive harassing conduct for the hostile work environment claim; (iii) failure to allege a causal

                                  23   connection between a protected activity and the purportedly retaliatory conduct for the retaliation

                                  24   claim; and (iv) alternatively, failure to allege an adverse employment action under Title VII to the

                                  25   extent that any part of the retaliation and hostile work environment claims rely on pre-disciplinary

                                  26   meeting allegations. I will discuss each in turn.

                                  27   I.      FAILURE TO EXHAUST ADMINISTRATIVE REMEDIES

                                  28           To bring a Title VII claim in district court, a plaintiff must first exhaust her administrative
                                                                                           7
                                         Case 3:19-cv-07432-WHO Document 42 Filed 08/12/20 Page 8 of 24




                                   1   remedies. 42 U.S.C. § 2000e-16(c); Sommatino v. United States, 255 F.3d 704, 707 (9th Cir.

                                   2   2001). Under the statutory and regulatory scheme, a federal employee must notify an EEO

                                   3   counselor of discriminatory conduct within forty-five days of the alleged conduct. Sommatino,

                                   4   255 F.3d at 708 (citing 29 C.F.R. §§ 1614.105, 1614.106). The Supreme Court recently clarified

                                   5   that Title VII’s claim-processing rules, while mandatory, are non-jurisdictional. Fort Bend Cty.,

                                   6   Tex. v. Davis, 139 S. Ct. 1843, 1851 (2019). However, a plaintiff “must allege compliance with

                                   7   the [mandatory processing rule] . . . in order to state a claim on which relief may be granted.”

                                   8   Cloud v. Brennan, No. 19-CV-04638-TSH, 2020 WL 533003, at *7 (N.D. Cal. Feb. 3, 2020)

                                   9   (citation omitted).

                                  10          In order to meet the requirement of substantial compliance with administrative exhaustion,

                                  11   the allegations of a plaintiff’s judicial complaint must be “like or reasonably related to the

                                  12   allegations” in an administrative complaint submitted to the EEOC, such that they would fall
Northern District of California
 United States District Court




                                  13   within “the scope of an EEOC investigation which [could] reasonably be expected to grow out of

                                  14   the [administrative] charge of discrimination.” Cloud, 2020 WL 533003, at *7 (quoting Sosa v.

                                  15   Hiraoka, 920 F.2d 1451, 1456 (9th Cir. 1990)); see also Vasquez v. Cty. of Los Angeles, 349 F.3d

                                  16   634, 644 (9th Cir. 2003) (a court may consider “all claims of discrimination that fall within the

                                  17   scope of the EEOC’s actual investigation or an EEOC investigation that could reasonably be

                                  18   expected to grow out of the charge”).

                                  19          Courts evaluating the similarity between an administrative complaint and a Title VII claim

                                  20   “may consider ‘such factors as the alleged basis of the discrimination, dates of discriminatory acts

                                  21   specified within the charge, perpetrators of discrimination named in the charge, and any locations

                                  22   at which discrimination is alleged to have occurred.’” Vasquez, 349 F.3d at 644 (quoting B.K.B. v.

                                  23   Maui Police Dep’t, 276 F.3d 1091, 1100 (9th Cir. 2002)). “In addition, the court should consider

                                  24   plaintiff’s civil claims to be reasonably related to allegations in the charge to the extent that those

                                  25   claims are consistent with the plaintiff’s original theory of the case.” B.K.B., 276 F.3d at 1100.

                                  26   “Procedural technicalities should not be employed to impede a Title VII claimant from obtaining a

                                  27   judicial hearing on the merits.” Ramirez v. Nat’l Distillers & Chem. Corp., 586 F.2d 1315, 1321

                                  28   (9th Cir. 1978) (citation omitted).
                                                                                          8
                                           Case 3:19-cv-07432-WHO Document 42 Filed 08/12/20 Page 9 of 24




                                   1          A.      Claims Related to the 2019 Incidents

                                   2          Wheeler argues that Pringle should not be allowed to exhaust his 2019 leave denial

                                   3   allegations through his June 23, 2016 EEO Complaint because that administrative action, which

                                   4   ended on August 7, 2019, was no longer pending when the events purportedly occurred. MTD 12.

                                   5          Ninth Circuit precedent provides that “even facts occurring after the administrative agency

                                   6   has completed its investigation can fall within the scope of an earlier administrative complaint so

                                   7   long as they are sufficiently similar to the claims raised therein.” Williams v. Wolf, No. 19-CV-

                                   8   00652-JCS, 2019 WL 6311381, at *8 (N.D. Cal. Nov. 25, 2019) (emphasis added); see also id. at

                                   9   *7 (“Vasquez, which was not an en banc decision, cannot overrule Sosa’s holding that even

                                  10   subsequent incidents that the ‘EEOC could not have investigated’ can be sufficiently related to an

                                  11   earlier administrative complaint to satisfy the exhaustion requirement.”).2

                                  12          For example, in Williams, plaintiff sued her employer for discrimination and retaliation in
Northern District of California
 United States District Court




                                  13   the course of her employment as a paralegal. 2019 WL 6311381, at *1. Defendants sought

                                  14   dismissal of the allegation that her supervisor notified her in June 2019 that she was being

                                  15   investigated for neglecting her duties and failing to follow instructions. Id. at *7. They argued

                                  16   that “none of the agency’s EEO investigations could have encompassed this claim because it had

                                  17   not yet occurred by the conclusion of each investigation.” Id. The court rejected that argument,

                                  18   finding that plaintiff’s 2017 and 2018 administrative complaints alleged that the same supervisor

                                  19   previously subjected her to a series of purported adverse actions, including similar criticism of her

                                  20   job performance. Id. at *8. Although the 2019 allegation regarding job performance was not

                                  21   properly exhausted, the court denied dismissal of it because the claim was “consistent with the

                                  22   plaintiff’s original theory of the case.” Id. (quoting B.K.B., 276 F.3d at 1100).

                                  23

                                  24   2
                                         At the hearing, I asked the parties to provide supplemental authority on the exhaustion issue.
                                  25   Wheeler provides multiple case citations from the Eastern District of Pennsylvania which have
                                       held that allegations that occur after an EEO investigation is completed cannot satisfy the “like or
                                  26   reasonably related” doctrine. Defendant’s Notice of Supplemental Authorities in Support of
                                       Motion to Dismiss Second Amended Complaint [Dkt. No. 38]; see Crumpton v. Potter, 305 F.
                                  27   Supp. 2d 465, 476 (E.D. Pa. 2004); Whearry v. Norton, No. CIV. A. 05-2426, 2008 WL 2265273,
                                       at *3 (E.D. Pa. Jun. 2, 2008); Zaengle v. Rosemount, Inc., No. CIV.A. 08-2010, 2014 WL 296938,
                                  28   at *3 (E.D. Pa. Jan. 28, 2014). These case citations are unpersuasive because they are inconsistent
                                       with the Ninth Circuit case law discussed above.
                                                                                          9
                                        Case 3:19-cv-07432-WHO Document 42 Filed 08/12/20 Page 10 of 24




                                   1          Similarly, here, the 2019 allegations are consistent with Pringle’s original theory of the

                                   2   case because it involves the same actors and similar conduct. His original June 23, 2016 EEO

                                   3   Complaint, which parties agree has been properly exhausted, included claims stemming from

                                   4   “disparate treatment regarding leave procedures.” Clark Decl., Ex. A at 2. In explaining why he

                                   5   thought he was being discriminated against, Pringle wrote: “Management has treated me with

                                   6   disparate treatment regarding leave procedures and have fabricated situations, scenarios and

                                   7   circumstances in order to support the assertions of their charges and personnel actions against

                                   8   me.” Id. He also referenced disparate treatment regarding leave procedures and specifically

                                   9   named Rodriguez in his supplemental affidavit. See Clark Decl., Ex. C at 4, 5 (stating that one of

                                  10   the reasons management issued the proposed two-day suspension on October 6, 2015 was because

                                  11   he was “absent without leave”; he disputed this cited reason because Rodriguez gave him

                                  12   “permission to work from home” on May 19, 2015, but he was nonetheless charged as AWOL).
Northern District of California
 United States District Court




                                  13          In August 29, 2019, he similarly asked Rodriguez for leave given a car break-in incident.

                                  14   Rodriguez arbitrarily denied his request, told him that a failure to report to work would lead to an

                                  15   AWOL charge, and reprimanded him for not submitting his request at least 24 hours in advance.

                                  16   SAC ¶¶ 89–92. These 2019 leave denial allegations are “like or reasonably related” to his June

                                  17   23, 3016 EEO Complaint.

                                  18          Wheeler argues that this interpretation of the “like or reasonably related” doctrine is too

                                  19   broad, and would allow Pringle to pursue claims for leave denials that occurred more than three

                                  20   years after his June 23, 2016 EEO Complaint. Defendant’s Reply in Support of Motion to

                                  21   Dismiss Second Amended Complaint (“Reply”) [Dkt. No. 34] 4. But the dates of discriminatory

                                  22   acts specified within the charge are just one of the factors I must weigh here. The perpetrators of

                                  23   discrimination named in the charge are the same and the claims are consistent with Pringle’s

                                  24   original theory of the case. On balance, this shows that there is substantial similarity between his

                                  25   administrative complaint and his Title VII claims.

                                  26          Wheeler’s motion to dismiss the 2019 allegations for failure to exhaust administrative

                                  27   remedies is DENIED.

                                  28
                                                                                        10
                                           Case 3:19-cv-07432-WHO Document 42 Filed 08/12/20 Page 11 of 24



                                               B.     Claims Related to the 2020 Incidents
                                   1
                                               Pringle alleges that the pattern of arbitrary leave denials continued when he requested
                                   2
                                       leave three times between February and March 2020. SAC ¶ 96–101. His supervisors arbitrarily
                                   3
                                       denied each request without providing a basis and instead designated him as AWOL when he was
                                   4
                                       present at work. Id. ¶ 102–104. For the same reasons stated above as to the 2019 allegations,
                                   5
                                       these 2020 allegations are also reasonably related to the “disparate treatment regarding leave
                                   6
                                       procedures” he complained of in his exhausted June 23, 2016 EEO Complaint. Clark Decl., Ex. A
                                   7
                                       at 2. Wheeler’s motion to dismiss the 2020 allegations for failure to exhaust administrative
                                   8
                                       remedies is DENIED.3
                                   9
                                               C.     Retaliation Claims Related to Incidents Before June 23, 2016 EEO Complaint
                                  10
                                               Before filing his June 23, 2016 EEO Complaint, Pringle alleges that he engaged in
                                  11
                                       protected activity when he: (i) reported that he felt he was being harassed on the basis of race in a
                                  12
Northern District of California




                                       June 2, 2015 email to Miller-Brown (SAC ¶¶ 56–57); and (ii) told Strauss in a meeting on October
 United States District Court




                                  13
                                       19, 2015 that he felt he was being disciplined based on his race (Id. ¶¶ 62–63). Wheeler argues
                                  14
                                       that Pringle has failed to exhaust any retaliation claim related to these purported protected
                                  15
                                       activities because both the June 23, 2016 EEO Complaint and the administrative record did not
                                  16
                                       raise these particular retaliation claims. MTD 14.
                                  17
                                               It is not dispositive that the June 23, 2016 EEO Complaint only specified discrimination
                                  18
                                       and hostile work environment claims, and not retaliation. A court may adjudicate a retaliation
                                  19
                                       claim “like or reasonably related to” the allegations in the administrative complaint. See Zapponi
                                  20
                                       v. CSK Auto, Inc., No. C02-0536 TEH, 2002 WL 31750219, at *4 (N.D. Cal. Dec. 4, 2002).
                                  21
                                               In Zapponi, plaintiff’s administrative complaint indicated that “she was harassed, forced to
                                  22
                                       quit, denied promotion, denied equal pay, and discriminated against on the basis of sex.” Id.
                                  23
                                       Defendant moved for summary judgment on the retaliation claim she brought in federal court on
                                  24
                                       grounds that she did not properly exhaust the claim that defendant retaliated against her for
                                  25

                                  26   3
                                         Wheeler also argues that the 2020 leave denial allegations should be dismissed because Pringle
                                  27   voluntarily abandoned these claims when he withdrew his April 6, 2020 informal EEO Complaint.
                                       MTD 11. Regardless, these claims are still reasonably related to the exhausted claims, and
                                  28   therefore not subject to dismissal for failure to exhaust administrative remedies.

                                                                                        11
                                        Case 3:19-cv-07432-WHO Document 42 Filed 08/12/20 Page 12 of 24




                                   1   complaining about discrimination and harassment. Id. But the court was unpersuaded: “Given

                                   2   the relationship between the retaliation claim and other allegations, it [was] reasonable to assume

                                   3   that an investigation into the harassment and discrimination claims would alert Defendant to

                                   4   Plaintiff’s allegation that she was denied a promotion in retaliation for speaking out about

                                   5   Defendant’s unlawful conduct.” Id. at *5; see also Wells v. Regents of the Univ. of California, No.

                                   6   15-CV-01700-SI, 2015 WL 6746820, at *3–4 (N.D. Cal. Nov. 5, 2015) (plaintiffs “raised claims

                                   7   of retaliation that are ‘like or reasonably related to the charge’ of discrimination” filed in their

                                   8   administrative complaints and “so need not have exhausted their retaliation claims”); Ibok v.

                                   9   Advanced Micro Devices, Inc., No. 5:02-CV-01485 JW, 2003 WL 25686529, at *2 (N.D. Cal. Jul.

                                  10   2, 2003) (“reasonable to assume that an investigation into Ibok’s administrative complaint for race

                                  11   and national origin discrimination would have led to the bases of Ibok’s retaliation claim” because

                                  12   discrimination allegations in the administrative complaint were “reasonably related” to bases for
Northern District of California
 United States District Court




                                  13   retaliation claim brought in federal suit); James v. Tempur Sealy Int’l, Inc., No. 18-CV-07130-SI,

                                  14   2019 WL 176340, at *6 (N.D. Cal. Jan. 11, 2019) (allowing leave to amend because it is “possible

                                  15   that even if plaintiff did not use the word ‘retaliation’ in his [administrative] complaint, he may

                                  16   still have exhausted his claim”).

                                  17          The same reasoning applies here. Although Pringle did not explicitly allege a retaliation

                                  18   claim in his June 23, 2016 EEOC Complaint, it is reasonable to assume that an investigation into

                                  19   that administrative complaint for race discrimination would have led to the basis of his retaliation

                                  20   claim. In his administrative complaint, he alleged that he was subjected to a hostile work

                                  21   environment, harassment, and disparate treatment based on race and/or national origin when

                                  22   management issued a proposed two-day suspension letter on October 6, 2015 and a final two-day

                                  23   suspension decision on March 3, 2016. See Clark Decl., Exs. A, B.

                                  24          In the EEO Investigative Affidavit questionnaire attached to his EEO Complaint, he

                                  25   described the situation that led up to his two-day suspension. See id., Ex. C. He was issued a

                                  26   proposed two-day suspension because he was allegedly AWOL on May 19, 2015, lacked candor,

                                  27   and failed to follow instructions by not properly packing up his office. Id., Ex. C at 4. He argued

                                  28   that management’s racial biases and discrimination towards him was manifested in their proposed
                                                                                          12
                                         Case 3:19-cv-07432-WHO Document 42 Filed 08/12/20 Page 13 of 24




                                   1   two-day suspension notice because five other employees who were not African American also

                                   2   failed to properly pack up their offices, yet he was the only one who was reprimanded. Id., Ex. C

                                   3   at 7.

                                   4           Similar factual allegations form the basis of the retaliation claim he brings in the SAC. He

                                   5   sent an email to Miller-Brown on June 2, 2015 to address the May 19, 2015 AWOL charge,

                                   6   explaining that he felt he was being harassed on the basis of race because he obtained permission

                                   7   to telework that day. SAC ¶¶ 47–57. A few days later, he was told to attend a pre-disciplinary

                                   8   meeting to address his failure to pack up on May 19, 2015. Id. ¶¶ 58–59. That meeting eventually

                                   9   led to a proposed two-day suspension on top of the AWOL charge. Id. ¶ 60. In response, he again

                                  10   complained to Strauss in a October 19, 2015 meeting that he felt he was being disciplined based

                                  11   on his race because none of his colleagues who also failed to pack up their materials were

                                  12   disciplined in any way. Id. ¶¶ 61–63. He was issued a final two-day suspension on March 3,
Northern District of California
 United States District Court




                                  13   2016. Id. ¶ 64. Like Zapponi, Wells, and Ibok, the discrimination claim in Pringle’s

                                  14   administrative complaint is “reasonably related” to the basis for the retaliation claim brought in the

                                  15   SAC.

                                  16           Contrary to Wheeler’s argument, it is also not dispositive that he answered “N/A” to

                                  17   questions in the EEO Investigative Affidavit questionnaire specifically geared towards retaliation.

                                  18   Clark Decl., Ex. C at 3, 8, 11. “Because typical complaints are filled out by non-attorneys, courts

                                  19   construe the EEOC charge with ‘utmost liberality,’ and it is sufficient that the EEOC is apprised of

                                  20   the alleged discriminatory parties and the alleged discriminatory acts.” Ng v. Potter, No. C09-

                                  21   192Z, 2009 WL 3836045, at *2 (W.D. Wash. Nov. 12, 2009) (citing Leong v. Potter, 347 F.3d

                                  22   1117, 1122 (9th Cir. 2003)); Love v. Pullman Co., 404 U.S. 522, 527 (1972) (“[T]echnicalities are

                                  23   particularly inappropriate in a statutory scheme [such as Title VII] in which laymen, unassisted by

                                  24   trained lawyers, initiate the process.”). Notably, Pringle referenced the alleged protected activity

                                  25   (namely the June 2, 2015 email) in his answers to a number of other questions, including:

                                  26       •   “Q43: Did you complain to any EPA management officials about allegedly being

                                  27           subjected to harassment?”; he answered “June 2, 2015 – Email to management on their

                                  28           treatment of me based on erroneous and unreasonable charges of misconduct.” Clark
                                                                                        13
                                         Case 3:19-cv-07432-WHO Document 42 Filed 08/12/20 Page 14 of 24




                                   1             Decl., Ex. C at 12.

                                   2         •   “Q44: With regard to each incident of alleged harassment/hostile work environment you

                                   3             raised, did you or anyone on your behalf notify EPA management officials of the alleged

                                   4             harassment towards you prior to entering the EEO complaint process?”; he answered “June

                                   5             2, 2015 – Email to management on their treatment of me based on erroneous and

                                   6             unreasonable charges of misconduct.” Id., Ex. C at 12–13.

                                   7   These references make it reasonable to assume that an investigation into Pringle’s administrative

                                   8   complaint for race discrimination could have led to the basis of his retaliation claim as it relates to

                                   9   the alleged protected activities he engaged in prior to filing the June 23, 2016 EEO Complaint.

                                  10             Wheeler’s motion to dismiss this portion of the retaliation claim for failure to exhaust

                                  11   administrative remedies is DENIED.

                                  12   II.       FAILURE TO STATE A CLAIM
Northern District of California
 United States District Court




                                  13             A.     Hostile Work Environment

                                  14             To state a claim for hostile work environment, a plaintiff must allege that (1) he was

                                  15   subjected to unwelcome verbal or physical conduct because of his race, and (2) that the conduct

                                  16   was sufficiently severe or pervasive to alter the conditions of his employment and create an

                                  17   abusive work environment. Manatt v. Bank of America, 339 F.3d 792, 798 (9th Cir.

                                  18   2003); Vasquez, 349 F.3d at 642. Wheeler contends that Pringle’s hostile work environment

                                  19   allegations fall short of asserting “severe or pervasive” harassing conduct. MTD. 21.

                                  20             To determine whether conduct was sufficiently severe or pervasive to violate Title VII,

                                  21   courts look at the totality of the circumstances. Harris v. Forklift Sys., Inc., 510 U.S.

                                  22   17, 23 (1993). Occasional or isolated incidents are not actionable; rather, a plaintiff must show a

                                  23   concerted pattern of harassment of a repeated, routine, or generalized nature. Faragher v. City of

                                  24   Boca Raton, 524 U.S. 775, 788 (1998); McGinest v. GTE Serv. Corp., 360 F.3d 1103, 1113 (9th

                                  25   Cir. 2004); Steiner v. Showboat Operating Co., 25 F.3d 1459, 1463 (9th Cir. 1994).

                                  26             In addition, “[t]he working environment must both subjectively and objectively be

                                  27   perceived as abusive.” Vasquez, 349 F.3d at 642 (quoting Brooks v. City of San Mateo, 229 F.3d

                                  28   917, 923 (9th Cir. 2000)). Subjectively, the evidence must show that the harassment is sufficiently
                                                                                          14
                                        Case 3:19-cv-07432-WHO Document 42 Filed 08/12/20 Page 15 of 24




                                   1   severe or pervasive to alter the conditions of the victim’s employment and create an abusive

                                   2   working environment. McGinest, 360 F.3d at 1113. The Supreme Court has followed a “middle

                                   3   path” with regard to the level of hostility or abuse necessary to establish a hostile work

                                   4   environment. McGinest, 360 F.3d at 1113 (citing Harris, 510 U.S. at 21). “It is enough ‘if such

                                   5   hostile conduct pollutes the victim’s workplace, making it more difficult for her to do her job, to

                                   6   take pride in her work, and to desire to stay on in her position.’” Id. (quoting Steiner, 25 F.3d at

                                   7   1463).

                                   8            Objectively, courts looks at “all the circumstances,” including “the frequency of the

                                   9   discriminatory conduct; its severity; whether it is physically threatening or humiliating, or a mere

                                  10   offensive utterance; and whether it unreasonably interferes with an employee’s work

                                  11   performance.” Harris, 510 U.S. at 23; McGinest, 360 F.3d at 1113. The analysis is made from

                                  12   the perspective of a reasonable person belonging to the same racial or ethnic group as the
Northern District of California
 United States District Court




                                  13   plaintiff. Craig v. M & O Agencies, Inc., 496 F.3d 1047, 1055 (9th Cir. 2007) (citing Fuller v.

                                  14   City of Oakland, Cal., 47 F.3d 1522, 1527 (9th Cir. 1995)). The required level of severity or

                                  15   seriousness varies inversely with the pervasiveness or frequency of the conduct. Harris, 510 U.S.

                                  16   at 23; McGinest, 360 F.3d at 1113.

                                  17            Pringle sufficiently alleges a pattern of discriminatory and retaliatory harassment spanning

                                  18   over at least five years that unreasonably affected a term, condition or privilege of his

                                  19   employment. SAC ¶ 130. He claims that he was unduly subjected to pre-disciplinary meetings

                                  20   and issued suspensions on at least two occasions, repeatedly designated as AWOL when he was

                                  21   not absent from work, given unwarranted negative performance reviews, and continuously had his

                                  22   leave requests arbitrarily denied, including being denied the opportunity to volunteer for a project

                                  23   within his expertise, some of which were plausibly in retaliation of his multiple complaints. Id. ¶

                                  24   128.

                                  25            These allegations are enough to plead a hostile work environment that “mak[es] it more

                                  26   difficult for [Pringle] to do [his] job, to take pride in [his] work, and to desire to stay on in [his]

                                  27   position.” Steiner, 25 F.3d at 1463. Under the totality of circumstances, it is plausible that a

                                  28   reasonable person of his racial or ethnic background would perceive this as an intolerable working
                                                                                           15
                                           Case 3:19-cv-07432-WHO Document 42 Filed 08/12/20 Page 16 of 24




                                   1   environment, particularly when “[t]he EPA did not subject other, non-African American

                                   2   employees to harassment or discipline.” SAC ¶ 112. He points to at least two cases in which

                                   3   courts found similar allegations were sufficient to state a hostile work environment claim. See

                                   4   Plaintiff’s Notice of Supplemental Authority [Dkt. No. 37].4

                                   5           Wheeler’s arguments are unconvincing. His contention that these acts should be analyzed

                                   6   as independent incidents runs counter to the concept of a hostile work environment and is

                                   7   inconsistent with the holistic approach endorsed by the Ninth Circuit and the Supreme Court,

                                   8   which instructs courts to consider hostile work environments “in light of all of the circumstances.”

                                   9   McGinest, 360 F.3d at 1112–13; see, e.g., Vazquez v. Wolf, No. 18-CV-07012-JCS, 2020 WL

                                  10   3268668, at *8 (N.D. Cal. Jun. 17, 2020) (denying motion to dismiss because allegations of

                                  11   several events spanning over more than a year, taken together, sufficiently alleged “an

                                  12   environment that a reasonable person would find hostile or abusive”).
Northern District of California
 United States District Court




                                  13           Wheeler further argues that Pringle’s hostile work environment allegations pale in

                                  14   comparison to the types of conduct that the Ninth Circuit has found do not amount to a hostile

                                  15   work environment. MTD 23. But those cases, which he summarily cites without comparing them

                                  16   to the facts alleged in this case, are distinguishable. For example, in Manatt, the Ninth Circuit

                                  17

                                  18   4
                                         In Tefera v. City Ctr. Parking, No. CIV. 07-1413-ST, 2009 WL 1107704, at *16 (D. Or. Apr. 22,
                                  19   2009), plaintiff alleged that his supervisor “discounted [his] ideas while praising similar ideas put
                                       forward by Caucasian employees, made him beg for vacation leave, continuously put off his
                                  20   requests for vacation leave and granted him leave on conditions less favorable than those given to
                                       Caucasian employees, ‘brushed off’ frequent complaints by him and other supervisors about
                                  21   [another employee’s] discriminatory and abusive treatment of employees, and transferred his
                                       employees to underperforming Caucasian supervisors, one of whom was given a promotion
                                  22   [plaintiff] desired.” The court noted that none of the supervisor’s actions by itself was particularly
                                       severe and none as egregious as conduct deemed insufficient in other cases within the Tenth
                                  23   Circuit, but nonetheless denied summary judgment because “a jury could conclude that a
                                       reasonable black African would find [the supervisor’s] conduct to be sufficiently pervasive to
                                  24   render the work environment hostile based on race or national origin.” Id.

                                  25   In Macieyovski v. City & Cty. of Denver, Dep’t of Gen. Servs., No. 13-CV-01186-WYD-BNB,
                                       2015 WL 1509503, at *4 (D. Colo. Mar. 30, 2015), plaintiff alleged that his hostile work
                                  26   environment claim “[arose] out of attacks that went to the very essence of his job,” including
                                       “claims that his performance was inadequate, that he was a danger to the public, that he failed to
                                  27   show up for work during a snow emergency, and disciplinary suspension from work.” Id. He also
                                       alleged that he was micromanaged, denied vacation, and had time taken off his clock. Id.. The
                                  28   court denied summary judgment because there were “genuine issues of material fact as to whether
                                       Plaintiff was forced to work in a hostile work environment.” Id.
                                                                                        16
                                           Case 3:19-cv-07432-WHO Document 42 Filed 08/12/20 Page 17 of 24




                                   1   found that “two regrettable incidents occurring over a span of two-and-a-half years, coupled with

                                   2   the other offhand remarks made by Manatt’s co-workers and supervisor, did not alter the

                                   3   conditions of Manatt’s employment.” 339 F.3d at 799. Unlike a few offhand comments, Pringle

                                   4   sufficiently alleges a pattern of severe or pervasive conduct.

                                   5           Wheeler asserts that Pringle has not alleged that he was ever subjected to the kind of

                                   6   egregious or humiliating conduct that courts have found create a hostile work environment. Reply

                                   7   10. But in Harris the Court emphasized that “Title VII comes into play before the harassing

                                   8   conduct leads to a nervous breakdown” because “[a] discriminatorily abusive work environment,

                                   9   even one that does not seriously affect employees’ psychological well-being, can and often will

                                  10   detract from employees’ job performance, discourage employees from remaining on the job, or

                                  11   keep them from advancing in their careers.” Harris, 510 U.S. at 22. It found that the “appalling

                                  12   conduct alleged in Meritor, and the reference in that case to environments ‘so heavily polluted
Northern District of California
 United States District Court




                                  13   with discrimination as to destroy completely the emotional and psychological stability of minority

                                  14   group workers,’ . . . merely present[ed] some especially egregious examples of harassment.” Id.

                                  15   (quoting Meritor Sav. Bank, FSB v. Vinson, 477 U.S. 57, 67 (1986)). It warned that such

                                  16   examples “do not mark the boundary of what is actionable.” Id.5 “[W]hether an environment is

                                  17   ‘hostile’ or ‘abusive’ can be determined only by looking at all the circumstances” and “is not, and

                                  18   by its nature cannot be, a mathematically precise test.” Id. at 22–23; see Gates v. Bd. of Educ. of

                                  19   the City of Chicago, 916 F.3d 631, 637 (7th Cir. 2019) (a hostile work environment standard that

                                  20   “must reach the point of ‘hellishness’ before becoming actionable is impossible to reconcile with

                                  21   Harris v. Forklift Systems, Inc.”).

                                  22           While macroaggressions undoubtedly constitute a hostile work environment, pervasive

                                  23

                                  24   5
                                         Pringle attached the EEO Counselor’s Report as an exhibit to his opposition, in which he
                                  25   reported that he felt that that management “constantly [thought] he’s lying” and that he felt like he
                                       was being “emotionally abused, that he gets depressed and has to call out sick, and that his work
                                  26   suffers as a result.” Plaintiff’s Opposition to Defendant’s Motion to Dismiss (“Oppo.”) [Dkt. No.
                                       32] 16. Although the EEO Counselor’s Report is not directly quoted in the SAC, reading the SAC
                                  27   in the light most favorable to Pringle, I am satisfied that he has described “an environment that a
                                       reasonable person would find hostile or abusive,” Harris, 510 U.S. at 21, and that could fairly be
                                  28   characterized as “a change in the terms and conditions of employment,” Faragher, 524 U.S. at
                                       788.
                                                                                          17
                                        Case 3:19-cv-07432-WHO Document 42 Filed 08/12/20 Page 18 of 24




                                   1   microaggressions have the ability to diminish the workplace significantly as well. Put differently,

                                   2   a severe episode that occurs as rarely as once violates Title VII, and so does a relentless pattern of

                                   3   lesser harassment that extends over a long period of time. See McGinest, 360 F.3d at 1113 (“The

                                   4   required level of severity or seriousness varies inversely with the pervasiveness or frequency of

                                   5   the conduct.”) (citation omitted).

                                   6          Contrary to Wheeler’s oversimplification, that Pringle did not allege “hellish” behavior

                                   7   does not make his hostile work environment claim implausible. Allegations that (when taken

                                   8   together) assert a pattern of lesser harassments is sufficient. See, e.g., Landucci v. State Farm Ins.

                                   9   Co., 65 F. Supp. 3d 694, 704 (N.D. Cal. 2014) (hostile work environment claim plausibly alleged

                                  10   where plaintiff alleged that her supervisor commented on her choice of clothing several times

                                  11   while not commenting on the clothing of male employees, and treated her completely differently

                                  12   than her male co-workers by consistently and excessively micromanaging her every step and
Northern District of California
 United States District Court




                                  13   criticizing her work nonstop); Rico v. Jones Lang LaSalle Americas, Inc., No. CV 14-1322-GHK

                                  14   JEMX, 2014 WL 1512190, at *2–3 (C.D. Cal. Apr. 16, 2014) (allegations of negative performance

                                  15   reviews, criticism, and demeaning comments related to her pregnancy “taken together, suggest at

                                  16   least a possibility that Patterson engaged in a pattern of harassing conduct toward [p]laintiff based

                                  17   on her pregnancy” and thus were “sufficiently severe” to plausibly allege a harassment claim

                                  18   based on pregnancy).

                                  19          To the extent that Wheeler factually challenges the severity or pervasiveness of Pringle’s

                                  20   allegations, this argument is not appropriate at the pleadings stage. See Brown v. Contra Costa

                                  21   Cty., No. C 12-1923 PJH, 2014 WL 1347680, at *7 (N.D. Cal. Apr. 3, 2014) (denying 12(b)(6)

                                  22   motion to dismiss because “[t]he determination of whether racially motivated conduct is severe

                                  23   and pervasive and whether a work environment is sufficiently abusive raises questions that are

                                  24   best evaluated in light of an evidentiary record”). Wheeler’s motion to dismiss the hostile work

                                  25   environment claim is DENIED.

                                  26          B.      Retaliation

                                  27          To state a claim for retaliation under Title VII, a plaintiff must demonstrate that: “(1) the

                                  28   employee engaged in a protected activity, (2) she suffered an adverse employment action, and (3)
                                                                                         18
                                           Case 3:19-cv-07432-WHO Document 42 Filed 08/12/20 Page 19 of 24




                                   1   there was a causal link between the protected activity and the adverse employment decision.”

                                   2   Davis v. Team Elec. Co., 520 F.3d 1080, 1093-94 (9th Cir. 2008). Wheeler moves to dismiss

                                   3   Pringle’s retaliation claim for failure to plausibly allege a causal connection between the alleged

                                   4   protected activities and adverse employment decisions. MTD 15–21.

                                   5                  1.      Causation
                                   6           Because it is often difficult for plaintiffs to adduce direct evidence of retaliation, causation

                                   7   between protected activity and adverse employment action may be “inferred from circumstantial

                                   8   evidence, such as the employer’s knowledge that the plaintiff engaged in protected activities and

                                   9   the proximity in time between the protected action and the allegedly retaliatory employment

                                  10   decision.” Hoko v. Transit Am. Servs., No. 14-CV-01327-LHK, 2014 WL 3963033, at *8 (N.D.

                                  11   Cal. Aug. 13, 2014) (quoting Yartzoff v. Thomas, 809 F.2d 1371, 1376 (9th Cir. 1987)). “If a

                                  12   plaintiff relies solely on the proximity in time inference to support the causation prong, that
Northern District of California
 United States District Court




                                  13   proximity in time must be very close.” Williams v. Tucson Unified Sch. Dist., 316 F. App’x 563,

                                  14   564 (9th Cir. 2008).

                                  15           Pringle alleges that he engaged in protected activity when he reported that he believed that

                                  16   he was being harassed on the basis of race in his June 2, 2015 email to Miller-Brown and in his

                                  17   October 19, 2015 meeting with Strauss as well as when he filed complaints with the EEOC on

                                  18   June 23, 2016 and December 12, 2018. SAC ¶ 119.6 He contends that the EPA retaliated against

                                  19   him for engaging in these protected activities “when it subjected him to pre-disciplinary hearings,

                                  20   when it issued him a 2-day suspension, when it charged him with AWOL, when it issued him a 9-

                                  21   day suspension, when it denied his request to volunteer for the Typhoon Yutu response mission,

                                  22   when it denied his leave request following the break-in incident, and when it arbitrarily denied his

                                  23   leave requests and designated him as AWOL even though he was not absent from work.” Id. ¶

                                  24   120.

                                  25

                                  26   6
                                         Although he pleads facts about the filing of the December 18, 2018 OCR Complaint in the SAC
                                  27   and refers to it as a protected activity in his opposition brief, paragraph 119 of the SAC only refers
                                       to filing of the June 23, 2016 Complaint as a protected activity. SAC ¶ 119. It appears that he
                                  28   inadvertently omitted the filing of his OCR Complaint in the list of protected activities provided in
                                       paragraph 119 of the SAC.
                                                                                           19
                                           Case 3:19-cv-07432-WHO Document 42 Filed 08/12/20 Page 20 of 24



                                                               a.    June 2, 2015 and October 19, 2015 Informal Reports
                                   1
                                               Wheeler argues that there is no retaliatory causation established between the June 2, 2015
                                   2
                                       email and the June 6, 2015 pre-disciplinary meeting because the June 6, 2015 pre-disciplinary
                                   3
                                       meeting had been put in motion before Pringle purportedly engaged in protected activity on June
                                   4
                                       2, 2015. MTD 17; SAC ¶¶ 56–57, 119–20. This factual challenge goes to the merits of Pringle’s
                                   5
                                       causation allegations and is beyond the scope of a motion to dismiss. Whether the pre-disciplinary
                                   6
                                       meeting was already in motion is an inquiry that is more appropriate after parties have the
                                   7
                                       opportunity to conduct discovery. At this stage, looking at the SAC in light most favorable to
                                   8
                                       Pringle, causation is plausibly pleaded given the close temporal proximity between the June 2,
                                   9
                                       2015 email and June 6, 2015 pre-disciplinary meeting. See Tucson Unified Sch. Dist., 316 F.
                                  10
                                       App’x at 564 (temporal proximity must be very close when relying on temporal proximity alone to
                                  11
                                       establish causation).
                                  12
Northern District of California




                                               Wheeler contends that the October 19, 2015 report to Strauss could not have caused the
 United States District Court




                                  13
                                       prior June 6, 2015 pre-disciplinary meeting. MTD 18–19. Even though the October 19, 2015
                                  14
                                       informal report could not have caused previous adverse actions, Wheeler’s argument ignores the
                                  15
                                       possibility that the informal report may have influenced the final outcome of the March 3, 2016
                                  16
                                       disciplinary decision. While Pringle was informed about a proposed two-day suspension prior to
                                  17
                                       the October 19, 2015 report to Strauss, it was not until March 3, 2016 that he was issued a final
                                  18
                                       two-day suspension and an AWOL decision letter from Strauss. SAC ¶ 64. The approximate five
                                  19
                                       months between October 19, 2015 and March 3, 2016 make a causal connection plausible. See
                                  20
                                       Brown v. Potter, 457 Fed. Appx. 668, 673 (9th Cir. Nov. 3, 2011) (five months in between filing
                                  21
                                       of second amended complaint and when plaintiff was discharged “[did] not follow directly on each
                                  22
                                       other’s heels, but are closely enough linked to suggest a causal connection”).7
                                  23
                                               In addition to temporal proximity between the June 2, 2015 email and June 6, 2015 pre-
                                  24

                                  25   7
                                         Wheeler cites to other cases in which the Ninth Circuit has found five months too long to support
                                  26   an inference of causation. See, e.g., Garcia v. City of Everett, 728 F. App’x 624, 628 (9th Cir.
                                       2018). But the Ninth Circuit has cautioned against engaging in “a mechanical inquiry into the
                                  27   amount of time between the [protected activity] and the alleged retaliatory action” and has rejected
                                       the application of any “bright-line rule providing that a certain period of time is per se too long to
                                  28   support an inference or retaliation.” Anthoine v. N. Cent. Counties Consortium, 605 F.3d 740, 751
                                       (9th Cir. 2010).
                                                                                         20
                                        Case 3:19-cv-07432-WHO Document 42 Filed 08/12/20 Page 21 of 24




                                   1   disciplinary meeting and between the October 19, 2015 meeting and the March 3, 2016 final

                                   2   decision, Pringle’s allegations also plausibly suggest that his supervisors had actual knowledge of

                                   3   his protected activities. Miller-Brown received the June 2, 2015 email and also attended the pre-

                                   4   disciplinary meeting on June 6, 2015. SAC ¶¶ 56–58. Strauss discussed Pringle’s harassment

                                   5   concerns at the October 19, 2015 meeting, and also issued the final two-day suspension and

                                   6   AWOL decision on March 3, 2016. Id. ¶¶ 62–64.

                                   7          Pringle has plausibly alleged a causal connection between his informal reports of racial

                                   8   discrimination and subsequent adverse employment actions.

                                   9                           b.     June 23, 2016 and December 12, 2018 Complaints
                                  10          Wheeler argues that the filing of the EEO Complaint on June 23, 2016 is not close enough

                                  11   to any of the allegedly adverse employment actions in late 2018 to support an inference of

                                  12   causation. MTD 20. Pringle points out that he faced adverse employment actions within days of
Northern District of California
 United States District Court




                                  13   actively pursuing his claim in the EEOC process. On September 17, 2018, he filed an appeal to

                                  14   summary judgment. SAC ¶¶ 67, 87. Two days later on September 19, 2018, he received an email

                                  15   from his supervisor requesting the September 25, 2019 pre-disciplinary meeting to discuss his

                                  16   negative performance review. Id. ¶¶ 71, 87. Following the pre-disciplinary meeting, he was

                                  17   issued a proposed ten-day suspension on October 11, 2018 and a final nine-day suspension on

                                  18   November 27, 2018. Id. ¶¶ 75, 86. Also in October 2018, his request to volunteer for the

                                  19   Typhoon Yutu response efforts was denied, although he eventually received permission to go in

                                  20   January 2019 after the WET team said they “desperately needed experience personnel in the

                                  21   field.” Id. ¶¶ 77–82.

                                  22          Wheeler cites to a Third Circuit case to argue that courts “typically measure temporal

                                  23   proximity from the date of filing . . . since the ‘protected activity’ in which a litigant engages is the

                                  24   filing of a complaint.” MTD 20 (quoting Gladysiewski v. Allegheny Energy, 398 Fed. Appx. 721,

                                  25   724 (3d Cir. 2010) (citation omitted)). The Ninth Circuit, however, has recognized that protected

                                  26   activity includes “engaging in other activity intended to oppose an employer’s discriminatory

                                  27   practices.” Raad v. Fairbanks N. Star Borough Sch. Dist., 323 F.3d 1185, 1197 (9th Cir. 2003)

                                  28   (“Protected activity includes the filing of a charge or a complaint, or providing testimony
                                                                                          21
                                        Case 3:19-cv-07432-WHO Document 42 Filed 08/12/20 Page 22 of 24




                                   1   regarding an employer’s alleged unlawful practices, as well as engaging in other activity intended

                                   2   to oppose an employer’s discriminatory practices.”) (internal quotation marks and citation

                                   3   omitted). The temporal proximity between Pringle’s filing of appeal and the negative performance

                                   4   review, suspension, and denial of permission to participate in the Typhoon Yutu project supports

                                   5   an inference of causation. See Johnson v. Alameda–Contra Costa Transit Dep’t, 2006 WL

                                   6   2587293 at *7 (N.D. Cal. Sept. 8, 2006) (temporal proximity of three to four months supports

                                   7   inference of retaliation)

                                   8            Wheeler also contends that the December 12, 2018 OCR Complaint is not close enough to

                                   9   any of the alleged leave denials that occurred at least eight months later in in 2019 or 2020 to

                                  10   support an inference of causation. MTD 21. Pringle responds that these retaliatory actions must

                                  11   be viewed in a different lens than the earlier alleged retaliatory actions because, by 2019 and 2020,

                                  12   a pattern of discriminatory and retaliatory activity by the EPA had been established over the last
Northern District of California
 United States District Court




                                  13   five years.

                                  14            While “a lack of temporal proximity may make it more difficult to show causation,

                                  15   circumstantial evidence of a ‘pattern of antagonism’ following the protected conduct can also give

                                  16   rise to the inference.” Castillo v. Dominguez, 120 Fed. App’x. 54, 57 (9th Cir.2005) (quoting

                                  17   Porter v. California Dep’t of Corr., 419 F.3d 885, 895 (9th Cir. 2005)); see Adetuyi v. City & Cty.

                                  18   of San Francisco, 63 F. Supp. 3d 1073, 1090 (N.D. Cal. 2014) (“[A] pattern of ongoing retaliation

                                  19   following protected conduct supports a finding of causation.”) (citing Wood v. Dollar Rent-A-Car

                                  20   Sys., Inc., 128 F. App’x 620, 622 (9th Cir. 2005)); Ray v. Henderson, 217 F.3d 1234, 1245 (9th

                                  21   Cir. 2000) (a hostile work environment may be the basis for a retaliation claim under Title VII).

                                  22            As discussed above, Pringle plausibly alleges a pattern of discriminatory and retaliatory

                                  23   activity over the last five years during which he made multiple complaints of discrimination and

                                  24   retaliation and which created a hostile work environment. See supra Section II.A. Based on these

                                  25   allegations, it is plausible that leave denials in 2019 and 2020 stemmed from his protected conduct

                                  26   in filing his December 12, 2018 EEOC OCR Complaint, even though it was at least eight months

                                  27   prior.

                                  28            Moreover, Pringle explains that, although the 2019 and 2020 denials were not temporarily
                                                                                         22
                                        Case 3:19-cv-07432-WHO Document 42 Filed 08/12/20 Page 23 of 24




                                   1   proximate to the December 12, 2018 OCR Complaint, his employer found the opportunity to

                                   2   retaliate against him whenever he requested leave. The Ninth Circuit has previously found that

                                   3   delay between a plaintiff’s protected activities and the purported adverse actions do not preclude a

                                   4   finding of causation when the alleged retaliator does not have an opportunity to retaliate sooner.

                                   5   Porter, 419 F.3d at 888–89 (protected activity was approximately two years prior to alleged

                                   6   adverse employment action, but a triable issue existed because the adverse employment action was

                                   7   the first opportunity to retaliate).

                                   8           In sum, the facts alleged in the SAC plausibly demonstrate both temporal proximity

                                   9   between Pringle’s protected activities and the alleged adverse employment actions, as well as his

                                  10   supervisors’ actual knowledge of his protected activities. Reading the SAC as a whole, he also

                                  11   plausibly pleads a pattern of discriminatory and retaliatory activity over the last five years, during

                                  12   which he made multiple complaints of discrimination and retaliation. These allegations make the
Northern District of California
 United States District Court




                                  13   inference of causation plausible.

                                  14                   2.      “Pre-Disciplinary” Hearings as Adverse Employment Action
                                  15           Wheeler alternatively argues that Pringle’s retaliation claim should be dismissed to the

                                  16   extent that it relies on pre-disciplinary hearings because a pre-disciplinary hearing is not an

                                  17   adverse employment action. MTD 24. This contention is outside the scope of a motion to

                                  18   dismiss. The Ninth Circuit has “found that a wide array of disadvantageous changes in the

                                  19   workplace constitute adverse employment actions,” but determining whether a particular action is

                                  20   “reasonably likely to deter the charging party or others form engaging in protected activity” is a

                                  21   fact-intensive question. Ray, 217 F.3d at 1240; see Prouty v. Berryhill, No. CV1808567PAJPRX,

                                  22   2019 WL 8164378, at *3 (C.D. Cal. Oct. 28, 2019) (plaintiff sufficiently pleaded discrimination,

                                  23   retaliation and hostile work environment; whether defendant’s alleged action “actually rises to the

                                  24   level that warrants a ruling in Plaintiff’s favor” is an “issue[] that must remain unresolved at this

                                  25   stage of the litigation”); Macieyovski v. City & Cty. of Denver, Dep’t of Gen. Servs., No. 13-CV-

                                  26   01186-WYD-BNB, 2015 WL 1509503, at *4–5 (D. Colo. Mar. 30, 2015) (denying summary

                                  27   judgment on discrimination and retaliation claims because there were genuine issues of material

                                  28   fact regarding whether written reprimand, transfer, change of schedule, and performance
                                                                                         23
                                        Case 3:19-cv-07432-WHO Document 42 Filed 08/12/20 Page 24 of 24




                                   1   improvement plan were considered adverse employment actions).

                                   2          Altogether, Pringle sufficiently alleges all three elements of his retaliation claim.

                                   3   Wheeler’s motion to dismiss the retaliation claim for failure to state a claim is DENIED.

                                   4                                             CONCLUSION

                                   5          For the foregoing reasons, Wheeler’s motion to dismiss the SAC is DENIED.

                                   6          IT IS SO ORDERED.

                                   7   Dated: August 12, 2020

                                   8

                                   9
                                                                                                     William H. Orrick
                                  10                                                                 United States District Judge
                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        24
